On December 14, 1938, we entered final judgment in this cause holding in effect that the Circuit Court of Dade County should order a recall election in the City of Miami as authorized by applicable provisions of the city charter, Chapter 14817, Acts of 1925, Laws of Florida. The essential prerequisites for holding such an election were made to appear and it was also made to appear that the appellants as City Commissioners of Miami, whose duty it was under the law to call such election had refused to do so.
On December 29, 1938, Appellants filed their petition for rehearing in which it was contended that the said final judgment was in error and should be set aside because it resulted in depriving them of the due process and equal protection of the law contrary to the fourteenth amendment to the Federal Constitution. The petition for rehearing was considered and denied January 11, 1939.
On the same date, petition for rehearing was filed; the petitioners also filed their application for the entry of an order staying execution and enforcement of the final judgment for sixty days to permit them to apply to the Supreme Court of the United States for writ of certiorari. The latter application was granted.
The cause now comes on to be dispatched on motion of Appellees to vacate the order staying the enforcement of the final decree for sixty days.
The application for the stay order was not resisted at the time it was made and this is the first time such an order has been resisted in this Court. In fact this Court has always looked with favor on any suggestion to have its orders or decrees reviewed by the Supreme Court of the *Page 811 
United States and being so, applications for stay orders of the kind brought in question have been granted in rather pro forma
manner.
The stay order was applied for and granted pursuant to Section 350, Title 28, U.S.C.A. which is as follows:
"In any case in which the final judgment or decree of any court is subject to review by the Supreme Court on writ of certiorari the execution and enforcement of such judgment or decree may be stayed for a reasonable time to enable the party aggrieved to apply for and to obtain a writ of certiorari from the Supreme Court. The stay may be granted by a judge of the court rendering the judgment or decree or by a justice of the Supreme Court, and may be conditioned on the giving of good and sufficient security, to be approved by such judge or justice, that if the aggrieved party fails to make application for such writ within the period allotted therefor, or fails to obtain an order granting his application, or fails to make his plea good in the Supreme Court he shall answer for all damages and costs which the other party may sustain by reason of the stay."
This provision of the federal code was construed by Chief Justice Taft in Magnum Import Company v. Houbigant, Inc.,261 U.S. 159, 43 Sup. Ct. 531, 67 L. Ed. 922, wherein the narrow scope of review by certiorari was pointed out when judgments were brought up from the Circuit Courts of Appeals and as pointed out in the latter part of the opinion when brought up from the Supreme Court of States. The remedy was in no sense conferred for the purpose of giving the defeated party another hearing.
By the very terms of the Act quoted, its application is limited to cases in which the judgment is subject to review by the Supreme Court on writ of certiorari. When application is made for suspension of the judgment of the Supreme Court of Florida, it would first be addressed to one *Page 812 
of the Justices thereof and if it is made to appear that the case is one that would likely be taken up on certiorari and one which the balance of convenience requires a suspension of its decree and a withholding of its mandate, the stay order should be granted. It involves no disrespect for the Supreme Court of the United States for the Supreme Court of a state to refuse to withhold its mandate or to suspend the operation of its judgment pending application for certiorari. This is a matter wholly within its discretion. If this Court after considering the cause refuses to stay its judgment, the Supreme Court of the United States will require an extraordinary showing before it will grant a stay of the decree pending application for certiorari and even after it has granted a writ of certiorari, it requires a clear case and a decided balance of convenience before it will grant such a stay.
Now let us see whether this is a case that the Supreme Court would "likely" review by certiorari and whether or not the balance of convenience requires a stay of the final decree. The necessary prerequisite for such a review is exemplification of a federal question that was affirmatively presented, that its decision was necessary to the determination of the cause, that it was actually decided or that the judgment as rendered could not have been so without deciding it. Adams v. Russell, 229 U.S. 353, 33 Sup. Ct. 846, 57 L. Ed. 1224; Palmer v. State of Ohio,248 U.S. 32, 39 Sup. Ct. 16, 63 L. Ed. 108; Chicago, et al., v. Maucher, 248 U.S. 359, 39 Sup. Ct. 108, 63 L. Ed. 294.
We have examined the pleadings, the errors argued, the briefs of counsel, the opinion of this Court, and in none of them do we find a federal question presented, that such a question was decided, or was necessary to a decision of the cause. The proceeding grew out of an attempt to enforce the holding of a recall election under certain provisions of *Page 813 
the city charter of Miami, Chapter 10847, Acts of 1925, Laws of Florida. Every controversy was predicated on the interpretation of the applicable provisions of this Act or the procedure required to be taken under it for the purpose of calling and holding the recall election. The first suggestion of a federal question is presented in the petition for rehearing and as we shall subsequently point out, it is not properly predicated, has no support in the record, and was not drawn to the attention of this Court.
Examination of the petition for rehearing discloses that the alleged violations of the Fourteenth Amendment to the Federal Constitution are predicated on the "force and effect" of this Court's opinion as to certain statutes and rules relating to and defining its procedure in this litigation. Appellants contend that these rules and procedure were not properly complied with.
It is settled law that a decision resting on State procedure or matters affecting the remedy sought to be enforced are governed by the law of the forum, and a decision of a State Court on matters of State pleadings or practice is not reviewable by the Supreme Court of the United States and does not present a federal question. Central Vermont Ry. Co. v. White, 238 U.S. 507, 35 Sup. Ct. 865, 59 L. Ed. 1433; Wood v. Brady, 150 U.S. 18, 14 Sup. Ct. 6, 37 L. Ed. 1433; Wood v. Brady, 150 U.S. 18, 14 Sup. Ct. 6, 37 L. Ed. 981; Gibson v. Mississippi, 162 U.S. 565, 16 Sup. Ct. 904, 40 L. Ed. 1075.
An examination of the pleadings, the briefs, and the judgment complained of discloses that the gist of the grievance under review was the interpretation given by this Court to certain provisions of the charter of the City of Miami, to-wit: Chapter 14847, Acts of 1935, a Florida Statute. No Federal Constitutional question was raised. The law is settled that a decision of a State Court on the question of *Page 814 
compliance with the State Constitution of Statutes or whether State law violates the State Constitution does not involve a federal question. Powell v. Brunswick County, 150 U.S. 433, 14 Sup. Ct. 166, 37 L. Ed. 1134; Leeper v. Texas, 139 U.S. 462, 11 Sup. Ct. 577, 55 L. Ed. 225; Missouri, ex rel., v. Harris,144 U.S. 210, 12 Sup. Ct. 838, 36 L. Ed. 407. In order to give the Supreme Court of the United States jurisdiction to review a judgment of the highest court of a State, the validity of a State Statute must have been drawn in question on the ground of being repugnant to the Constitution or treaties of the United States. Adams v. Preston, 22 How. 473, 16 L. Ed. 273; Green v. Frazier, 253, U.S. 233, 40 Sup. Ct. 499, 64 L. Ed. 878; Scudder v. Comptroller of New York, 175 U.S. 32, 20 Sup. Ct. 26, 44 L. Ed. 62.
The judgment brought in question had to do exclusively with the interpretation of a State Statute. In so far as the Federal Constitution was concerned, its validity was not challenged. Such a decision resting solely on construction and not involving validity is not reviewable by the Federal Court. Ferry v. King County, 141 U.S. 668, 12 Sup. Ct. 128, 35 L. Ed. 895; Snell v. Chicago, 152 U.S. 191, 14 Sup. Ct. 489, 38 L. Ed. 408.
The mere fact of being forced into a recall election, if all statutory proceedings leading up to it are regular, is no basis for a federal question. Controversy on that point gave rise to this litigation and we have held the proceedings thus far to be in substantial compliance with the challenged statute. The question of whether or not Appellants have committed acts that subject them to recall is one of fact that the people and not the Courts must determine. The Courts can require that the recall election be called and held according to law and this is exclusively a State Court *Page 815 
function when as here no question of validity but only questions of interpretation and procedure were invoked.
The argument that the "force and effect" of this Court's opinion is to divest Appellants of their right to the emoluments of their office contrary to the Fourteenth Amendment to the Federal Constitution is necessarily based on the assumption that the recall election will result in their recall; for otherwise, they cannot be relieved of such emoluments. The answer to this argument is that they were elected to office with the knowledge that they were subject to recall, that this Court has held that the prerequisites to such an election have been thus far complied with and that such prerequisites are wholly procedural and do not present a federal question. Such a contingency will not support a federal question.
Under the rule announced by Mr. Chief Justice TAFT in Magnum Import Company v. Houbigant, Ind., supra, if the case is one that the Supreme Court would "likely" review on certiorari and the balance of convenience would require, the stay order should be granted. If the likelihood of such review was so much as fifty-fifty, or maybe in some cases less, I would say that the stay order should be granted but under the law and the facts controlling the application for certiorari in this case, the probability of its being granted is too remote to be perceptible. Certainly the balance of convenience would require that it be denied.
Having reached this conclusion, it follows that the stay order was improvidently issued. The motion to vacate is therefore granted. *Page 816